DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on November 10, 2021. Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
	(B) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.
Claims 1-10 they are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. As per claim 1, it recites "a loyalty rewards system to communicate with the e-commerce platform, the loyalty rewards system to"  however no structural component embodies "a loyalty rewards system" and the as-filed specification makes implementation of such software via a structural element optional  for instance note as-filed spec. para. [0029] note "the loyalty rewards system application can be implemented for use with other ecommerce platforms and may also be used with servers or computers of merchants directly where the ecommerce platform functions are handled by the servers or computers of merchants. The functions of the loyalty rewards system, the merchant computer, and the ecommerce platforms are implemented in software and, as such, this software may be executed on any number of different computers, servers, and platforms without leaving the scope of this invention." Thus, based on the broadest reasonable interpretation in light of the as-filed specification without importing limitation from the as-filed specification into the claims (hereinafter BRI) it is indefinite as to how can a software which is disembodied from a structural element even be capable of carrying out the limitations beginning associate and track? To resolve this rejection the Applicant should clearly embody a loyalty system on at least one of the supported structural elements as supported by the as-filed specification para. [0029] capable of performing associate and track reward points limitations. Appropriate correction is required.
As per claims 2-10, they are rejected as failing to cure the one or more deficiencies of claim 1 as noted above.  
Examiner's Note
Claim Interpretation
3.	As per claims 13-16 and 18-19, they recite "prior to" (claim 13), "when" (14 and 19), "whether" (claims 15 and 16), and "after" (claim 18). They are being interpreted as contingent limitations. Regarding contingent limitations in a method claim see MPEP 2111.04 which notes as follows:
"The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14."
	Thus, the Applicant is requested to claim the above noted method claims more positively i.e. without recitation of conditions. Appropriate correction is requested.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-10 are a system; and claims 11-20 are a method. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 1-20  is as follows: 

1. An e-commerce system comprising: an e-commerce platform to: receive a purchase order from a guest user, the purchase order including a guest user identifier representing a means of communication for the guest user; match the guest user identifier to a customer identifier; send a confirmation of the purchase order to the guest user via the means of communication for the guest user; and a loyalty rewards system to communicate with the e-commerce platform, the loyalty rewards system to: associate the customer identifier with a guest user account of the loyalty rewards system; and track reward points from the purchase order in association with the guest user account.
2. The e-commerce system of claim 1, wherein the loyalty rewards system is further to: receive, from a login field, the guest user identifier representing the means of communication for the guest user; match the guest user to the guest user account based on the guest user identifier; and allow the guest user to view and redeem the reward points associated with the guest user account.
3. The e-commerce system of claim 2, wherein the loyalty rewards system is further to: authenticate the guest user using the guest user identifier prior to allowing the guest user to view and redeem the reward points.
4. The e-commerce system of claim 3 wherein, to authenticate the guest user, the loyalty rewards system is to: generate a first authentication code as a cookie at a device of the guest user; incorporate a second authentication code into an authentication link; send the authentication link to the guest user via the means of communication; and when the authentication link is activated, interpret the authentication link to verify the second authentication code from the authentication link against the first authentication code from the cookie.
5. The e-commerce system of claim 4, wherein the loyalty rewards system is further to determine whether the authentication link has been activated within a predetermined expiration time period to authenticate the guest user.
6. The e-commerce system of claim 3, wherein to authenticate the guest user, the loyalty rewards system is to determine whether the guest user identifier is received from an automated system.
7. The e-commerce system of claim 2, wherein the e-commerce platform is to include, in the confirmation of the purchase order sent to the guest user, a redemption link to access the login field to allow redemption of the reward points.
8. The e-commerce system of claim 7, wherein the e-commerce platform is to track a redemption time period for the redemption link; and wherein after expiry of the redemption time period, the redemption link is to access a registration page to register the guest user.
9. The e-commerce system of claim 1, wherein to match the guest user identifier to the customer identifier, the e-commerce platform is to: when the guest user identifier corresponds to a field of an existing customer identifier, assign the existing customer identifier as the customer identifier; and when the guest user identifier does not correspond to any field of any existing customer identifier, create a new customer identifier and assigning the new customer identifier as the customer identifier.
10. The e-commerce system of claim 1, wherein the means of communication comprises any of: text messaging, messaging services, and email service.
11. A method comprising: receiving a purchase order from a guest user, the purchase order including a guest user identifier representing a means of communication for the guest user; matching the guest user identifier to a customer identifier; sending a confirmation of the purchase order to the guest user via the means of communication for the guest user; and associating the customer identifier with a guest user account of a loyalty rewards system; and tracking reward points from the purchase order in association with the guest user account.
12. The method of claim 11, further comprising: receiving, from a login field, the guest user identifier representing the means of communication for the guest user; matching the guest user to the guest user account based on the guest user identifier; and allowing the guest user to view and redeem the reward points associated with the guest user account.
13. The method of claim 12, further comprising: authenticating the guest user using the guest user identifier prior to allowing the guest user to view and redeem the reward points.
14. The method of claim 13 wherein authenticating the guest user comprises: generating a first authentication code as a cookie at a device of the guest user; incorporating a second authentication code into an authentication link; sending the authentication link to the guest user via the means of communication; and when the authentication link is activated, interpreting the authentication link to verify the second authentication code from the authentication link against the first authentication code from the cookie.
15. The method of claim 14, further comprising determining whether the authentication link has been activated within a predetermined expiration time period to authenticate the guest user.
16. The method of claim 13, wherein authenticating the guest user comprises determining whether the guest user identifier is received from an automated system.
17. The method of claim 12, further comprising including, in the confirmation of the purchase order sent to the guest user, a redemption link to access the login field to allow redemption of the reward points.
18. The method of claim 17, further comprising tracking a redemption time period for the redemption link; and wherein after expiry of the redemption time period, the redemption link is to access a registration page to register the guest user.
19. The method of claim 11, wherein matching the guest user identifier to the customer identifier comprises: when the guest user identifier corresponds to a field of an existing customer identifier, assigning the existing customer identifier as the customer identifier; and when the guest user identifier does not correspond to any field of any existing customer identifier, creating a new customer identifier and assigning the new customer identifier as the customer identifier.
20. The method of claim 11, wherein the means of communication comprises any of: text messaging, messaging services, and email service.
Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of carrying out a fundamental economic activity of conducting one or more transactions for which user may access redeemable reward points upon successful authentication which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-20 which are as noted above via underlining would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA) as generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Fig. 1 and its associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0001]-[0002]. The processor executing the "apply it" instruction is further connected to one or more devices merely sending/receiving/associate/track data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering consumer data is considered insignificant extra solution activity (see MPEP 2106.05(g)). Further, the processor  of the rewards loyalty system analyzes received user data to  keep track of reward points. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is keeping track of the user's reward points such that user can view and/or redeem said tracked reward points upon user verification (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as network based communication environment e.g. Internet to facilitate transmission of data via a network to enable collecting, analyzing, and tracking and redemption of user’s reward points upon authentication, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of carrying out a fundamental economic activity of conducting one or more transactions for which user may access redeemable reward points upon successful authentication which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of carrying out a fundamental economic activity of conducting one or more transactions for which user may access redeemable reward points upon successful authentication which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is transmitted via network at least a loyalty rewards system and e-commerce platform]; 

	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification" for instance at least note as-filed spec. paras. [0019], [0048], [0056], [0059], [0061], [0068], nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
A.	The Examiner provides citation to one or more of the court decisions and/or publications as noting the well-understood, routine, conventional nature of authentication as follows:
	i. (a) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  (b) encoding and decoding image data (RecogniCorp); (c) sending information, directing sent information, and monitoring and accumulating records about receipt of sent information (Two-Way Media ‘187 and ‘005 patents); (d) creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent); (e) (I) obtaining the secure verification of a user’s identity to enable a transaction '359 patent, (II) an electronic ID device that includes a biometric sensor, user interface, communication interface, and processor working together to (1) authenticate the user based on two factors—biometric information and secret information known to the user—and (2) generate encrypted authentication information to send to the secure registry through a point-of-sale device '813 patent, (III) multi-factor authentication of a user’s identity using two devices to enable a transaction '826 patent, (IV) multi-factor authentication of a user’s identity using two devices to enable a transaction '137 patent (which is a CON of '826 patent)  - Universal Secure Registry LLC v. Apple Inc. [similarly here first authentication code is generated as user device browsing data i.e. encoded as cookie and utilized for matching/comparison with a second authentication code in form of an authentication link or URL].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the 	case may be, names another inventor and was effectively filed before the effective filing date of the 	claimed invention. 
	Claims 1-3, 6, 9-10, 11-13, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Coppinger (Pub. No.: US 2012/0166270).
	As per claims 1 and 11,
- as per claim 1, an e-commerce system comprising: an e-commerce platform to: (see [0029]-[0030]; [0052])
- as per claim 11, a method comprising: (see [0064]-[0065])
- as per claim limitations of claims 1 and 11, 
(a) receive a purchase order from a guest user, the purchase order including a guest user identifier representing a means of communication for the guest user (see Fig. 2 and its associated disclosure; [0032]; [0035]; [0047] note "other identifiers may be used within the disclosed processes without departing from the scope of the invention. Additional identifiers may include, for example, device specific indicia such as a processor ID and SIM ID, or may comprise user specific indicia such as a driver license number."; [0052]; [0054] note “the transaction information includes a MDN, then this is indicative that the customer provided their mobile number to the merchant at the point of sale”; [0051]-[0053]; [0068]-[0071]); 
(b) match the guest user identifier to a customer identifier (see [0035]; [0047] note "other identifiers may be used within the disclosed processes without departing from the scope of the invention. Additional identifiers may include, for example, device specific indicia such as a processor ID and SIM ID, or may comprise user specific indicia such as a driver license number."; [0048]-[0049]; [0051]-[0053]; [0055]; [0059]; [0101]);
(c) send a confirmation of the purchase order to the guest user via the means of communication for the guest user (see [0052] note "purchase receipt includes a summary of the transaction (e.g., item description, item price, applicable sales tax, purchase total) and an offer. The purchase receipt may further include a redemption code that is uniquely generated for the specific customer"; [0053]; [0106]); and 
(d) a loyalty rewards system to communicate with the e-commerce platform, the loyalty rewards system to: associate the customer identifier with a guest user account of the loyalty rewards system (see Fig. 1 and its associated disclosure; [0032] note “the transaction instrument 115 and the communication device 110 may be one in the same,”; [0048]; [0051]-[0053]; [0068]-[0071]); and 
(e) track reward points from the purchase order in association with the guest user account (see [0051]-[0053]; [0068]-[0071]; [0091]; [0095] note "customer may interact with the wallet application 105 in order to perform a number of additional tasks including, for example, viewing a loyalty account point balance, viewing acquired coupons, viewing cumulative savings, viewing transaction summaries, searching for promotions, and the like. The customer may also select point promotions that are available based on the customer's balance of loyalty points. In one embodiment, the customer may select to redeem a point balance toward a future purchase. The loyalty gateway 130 is notified of the request to redeem a balance of points and a pending redemption is recorded").
	As per claims 2 and 12, Coppinger discloses the claim limitations of claims 1 and 11 respectively. Coppinger discloses wherein the loyalty rewards system is further to: receive, from a login field, the guest user identifier representing the means of communication for the guest user (see [0039]; [0079]; [0105]); match the guest user to the guest user account based on the guest user identifier (see [0087]-[0091]); and allow the guest user to view and redeem the reward points associated with the guest user account (see [0087]-[0091]).
	As per claims 3 and 13, Coppinger discloses the claim limitations of claims 2 and 13 respectively. Coppinger discloses wherein the loyalty rewards system is further to: authenticate the guest user using the guest user identifier prior to allowing the guest user to view and redeem the reward points (see [0087]-[0091]).
	As per claims 6 and 16, Coppinger discloses the claim limitations of claims 3 and 13 respectively. Coppinger discloses wherein to authenticate the guest user, the loyalty rewards system is to determine whether the guest user identifier is received from an automated system (see [0078]).
	As per claims 9 and 19, Coppinger discloses the claim limitations of claims 1 and 11 respectively. Coppinger discloses wherein to match the guest user identifier to the customer identifier, the e-commerce platform is to: when the guest user identifier corresponds to a field of an existing customer identifier, assign the existing customer identifier as the customer identifier (see [0054]-[0057]; [0101]); and when the guest user identifier does not correspond to any field of any existing customer identifier, create a new customer identifier and assigning the new customer identifier as the customer identifier (see [0055]; [0058]).
	As per claims 10 and 20, Coppinger discloses the claim limitations of claims 1 and 11 respectively. Coppinger discloses wherein the means of communication comprises any of: text messaging, messaging services, and email service (see [0050]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coppinger, in view of O'Neill et al. (Pub. No.: US 2008/0262920) referred to hereinafter as O'Neill.
	As per claims 4 and 14, Coppinger discloses the claim limitations of claims 3 and 13 respectively. Coppinger suggests user authentication, see [0087]-[0091], however Coppinger expressly does not teach wherein, to authenticate the guest user, the loyalty rewards system is to: generate a first authentication code as a cookie at a device of the guest user; incorporate a second authentication code into an authentication link; send the authentication link to the guest user via the means of communication; and when the authentication link is activated, interpret the authentication link to verify the second authentication code from the authentication link against the first authentication code from the cookie. O'Neill teaches wherein, to authenticate the guest user, the loyalty rewards system is to: generate a first authentication code as a cookie at a device of the guest user (see [0119]); incorporate a second authentication code into an authentication link (see [0118]); send the authentication link to the guest user via the means of communication (see [0118]); and when the authentication link is activated, interpret the authentication link to verify the second authentication code from the authentication link against the first authentication code from the cookie (see [0121]-[0123]).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify the foregoing suggestions of Coppinger in view of O'Neill's teachings. Motivation to modify would be to employ a specifically encoded or tokenized link (i.e. second code) which is compared against a cookie to attribute activity of a guest to a registered participant if same device as the registered participant is being utilized by the guest user, see at least O'Neill [0122]-[0123].
7.	Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coppinger, O'Neill, in view of Burgoyne (Pub. No.: US 2008/0028446).
	As per claims 5 and 15, Coppinger in view of O'Neill teaches the claim limitations of claims 4 and 14 respectively. Coppinger suggests whether campaign is in effect and whether user is entitled to receive and/or redeem offer, ad authentication, see at least Coppinger [0060], and [0078]-[0079] respectively, and O’Neill suggests granting secure access and tracking upon authentication, see at least [0118]-[0123], however Coppinger in view of O'Neill expressly does not teach wherein the loyalty rewards system is further to determine whether the authentication link has been activated within a predetermined expiration time period to authenticate the guest user. Burgoyne teaches wherein the loyalty rewards system is further to determine whether the authentication link has been activated within a predetermined expiration time period to authenticate the guest user (see [0040]; [0076]; [0097]).
	Therefore it would obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions of Coppinger in view of O'Neill in view of Burgoyne's foregoing teachings. Motivation to modify would be to limit the validity of a link based on associating it with a time limit to ensure that one or more user's other than recipient user is/are not able to abuse the recipient user's account, see at least Burgoyne [0076].
8.	Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coppinger, in view of Burgoyne.
	As per claims 7 and 17, Coppinger in view of O'Neill teaches the claim limitations of claims 2 and 12 respectively. Coppinger teaches wherein the e-commerce platform is to include, in the confirmation of the purchase order sent to the guest user [...] (see [0052]; [0063]), i.e. Coppinger teaches redemption code or coupon, see at least Coppinger [0052]; [0063], however Coppinger expressly does not teach [...] a redemption link to access the login field to allow redemption of the reward points. Burgoyne teaches [...] a redemption link to access the login field to allow redemption of the reward points (see [0034]; [0040]-[0041]; [0046]-[0051]; [0056]; also see [0097]-[0099]).
	Therefore it would obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions of Coppinger in view of Burgoyne's teachings. Motivation to modify would be to substitute one mode of communication such as SMS with email to provide user information regarding redemption and also substitute code or coupon comprising such information with a hyperlink which would require user to login prior to granting access to user's account which can be utilized to redeem the points, see at least Burgoyne [0034]; and [0040]-[0041] or [0056].
9.	Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coppinger, in view of Burgoyne, in view of Davis et al. (Pub. No.: US 2003/0001846) referred to hereinafter as Davis.
	As per claims 8 and 18, Coppinger in view of Burgoyne teaches the claim limitations of claims 7 and 17 respectively. Coppinger suggests redemption code or coupon, see at least Coppinger [0052]; [0063] however Coppinger expressly does not teach wherein the e-commerce platform is to track a redemption time period for the redemption link; and wherein after expiry of the redemption time period the redemption link [...]. Burgoyne teaches wherein the e-commerce platform is to track a redemption time period for the redemption link; and wherein after expiry of the redemption time period the redemption link [...] (see [0040]; [0076]; [0097]).
	Therefore it would obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions of Coppinger in view of O'Neill in view of Burgoyne's foregoing teachings. Motivation to modify would be to limit the validity of a link based on associating it with a time limit to ensure that one or more user's other than recipient user is/are not able to abuse the recipient user's account, see at least Burgoyne [0076].
	Coppinger suggests checking whether user is enrolled or not and if not enrolling the user, see [0048]-[0050], and Burgoyne suggests user login, see at least [0041]; [0056]; [0058], however Coppinger in view of Burgoyne expressly does not teach [...] is to access a registration page to register the guest user. Davis teaches [...] is to access a registration page to register the guest user (see [0236]-[0252]; [0253] note "server must forward the unauthenticated user to a login or registration page. If anonymous or unspecified users are allowed, the server has two options. Either the user can be assigned a temporary ID and user account, or the server can forward the user to a registration page, requiring him or her to create a new account. Once the user has an ID, it can be stored persistently on his or her machine with a cookie 1504, so subsequent accesses from the same machine can be tracked. The server then updates tracking info for the meta-record and grants the user whatever privileges are specified by the meta-record").
	Therefore it would obvious to a PHOSITA before the effective filling date of the invention to modify foregoing suggestions of Coppinger in view of Burgoyne in view of Davis's teachings. Motivation to modify would be to ensure that user is authenticated and registered so that the user's subsequent activities can be tracked with an ID and associated with the user's account, see at least [0243] and [0253].
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
	- Pub. No.: US2013/0036001 [0031] "The terminal device 704 then interfaces with the system 10 and the POS 160 to create a temporary account for the consumer 600 immediately, so the consumer 600 can begin earning rewards and redeeming offers in same visit. The customer may complete their registration process at a later time via an online (web-based) registration"; [0044] note "register an account on the system 10 by using the consumer portal 106 and may be issued a "rewards card" via the card printing services (not shown in FIG. 1) and an account number. A rewards card may be any valid means of consumer identification and may take the form of a plastic card with a magnetic strip on one side to record the necessary consumer account information. Other valid means of consumer identification may include, but not be limited to, a personal application on the consumer's mo-bile phone, a radio frequency identification device, a consumer's email address, or a consumer's telephone number. Once an account has been established, the consumer 600 may be automatically enrolled in any participating vendors' loyalty programs via the automatic enrollment system 30 whenever the consumer's account and pin is used at a participating vendor's store 620 that is equipped with a capable POS system 160. Vendor's store 620 may be a physical retail location, a telephone call center, an on-line website, or another means of processing and executing sales transactions" - is similar to the inventive concept.
	- Patent No.: US11,157,954 "4.17. Example Identification of Consumers
In an embodiment, at a retailer where loyalty system is in place, a consumer is identified using a loyalty card identifier. A new user record will be created if the loyalty card identifier is not found in the existing database. Any provided mobile number or email for a digital receipt may be tied to the loyalty card identifier in the database. A credit/debit card hashed value may be tied to the loyalty card identifier if a credit/debit card is used. In an embodiment, at a retailer without a loyalty system, a consumer is identified through a PAN, phone number, or email address. Other retailers may have other identification mechanisms.
A new consumer record is created if a user requests a digital receipt without using, for example, a loyalty card identifier or account number. The record is created using a combination of an email or mobile number with a PAN, if used. In an embodiment, the consumer specifically opts-in to the digital receipt system before a new consumer record is created. If the consumer has not opted-in, or does not provide identifiers such as listed above, the transaction log may be discarded, or at least ignored for algorithms and analytics that would require resolution of the consumer entity" - is similar to the inventive concept.
	- Patent No.: US 7,934,639 "Authentication information may include, but is not limited to, a username and password combination, a username, biometric information, information contained on a smart card, or any other information unique to the user 201 that allows the user to authenticate. In action 5b, the reward system 110 may search the account module 225 for the user 201 based on the authentication information. If the authentication information transmitted from the system 202 matches the identification information contained in the account module 225, the authentication module 215 may authenticate the user 201, shown in action 5c. If the authentication information transmitted from the system 202 does not match the identification information contained in the account module 225, the authentication module 215 may produce an error that may be transmitted to the system 202 (action 5h), and the user 201 may be prompted to correct the authentication information before continuing. If authentication is not successful, the process may terminate. After correct authentication, the reward module 110 may send the authentication information to the account module 225 (action 5d), and the account module 225 may send the account information to the reward system 110 (action 5e). The reward system 110 may send the account information to the reward module 220 (action 5f), and the reward module 220 may send reward information to the reward system 110 (action 5g). The user 201 is thus granted access to the reward module 220 of the reward system 110 and the reward module 220 may transmit reward information to the system 202, shown in action 5h. In one embodiment, the user 201 may browse through the information contained in the reward module 220 of the reward system 110. The user 201 may select preferences based on the information transmitted from the reward module 220 of the reward system 110, and the preference information may be transmitted from the system 202 in action 5i and into the user's account information in the account module 225. The preferences may be, but are not limited to, a classification of items (e.g., athletic items or clothing), a price range, a store, or a range or amount of reward points. Optionally, the reward system 110 transmits the amount of reward points that the user 201 has accumulated to the system 202, so that the user 201 may set preferences using that information."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688